                            EXHIBIT A

                        Compensation Summary




57321/0001-16434839v1
                                         EXHIBIT A

                            M & G USA CORPORATION, et al.

                    COMPENSATION BY PROJECT CATEGORY
                SEPTEMBER 1, 2018 THROUGH SEPTEMBER 30, 2018

                Project Category                     Total Hours   Total Fees

Case Administration                                     2.10             $766.50
Cash Collateral and DIP Financing                       0.20            $153.00
Committee Matters and Creditor Meetings                 1.10             $819.00
Disclosure Statement/Voting Issues                      3.70           $2,662.50
Fee Application Matters/Objections                      23.20          $7,511.00
Litigation/ General (Except Automatic Stay Relief)      5.60           $3,808.00
Preparation for and Attendance at Hearings              7.00           $4,011.00
Reorganization Plan                                     3.60           $2,754.00
Retention Matters                                       1.30             $602.50
Budgeting (Case)                                         0.30            $229.50
        TOTAL                                           48.10         $23,317.00
 
                                                                      1325 Avenue of the Americas
                                                                                  th
                                                                                19 Floor
                                                                           New York, NY 10019
                                                                     212.752.8000 212.752.8393 fax
                                                                        FEDERAL ID# XX-XXXXXXX
                                                                                     —
                                                                               New Jersey
                                                                                     —
                                                                                Delaware
          M&G USA CORP.                                                              —
                                                                                Maryland
                                                                                     —
                                                                                 Texas
                                                                                     —
                                                                                 Florida
Re:    Client/Matter No. 57321-0001                                                Invoice No. 824199
       OFFICIAL COMMITTEE OF UNSECURED CREDITORS                                     October 10, 2018

FOR PROFESSIONAL SERVICES RENDERED THROUGH SEPTEMBER 30, 2018

DATE     NARRATIVE                                                 INITIALS     HOURS         AMOUNT

    CASE ADMINISTRATION                                                            2.10       $766.50
09/06/18 REVIEW NOTICE OF CORRECTED HEARING TIME RE: DISCLOSURE       JKS           0.10             76.50
         STATEMENT AND FOLLOW-UP WITH J. WHITWORTH RE:
         SCHEDULING
09/07/18 SEND CALENDAR INVITES FOR NOVEMBER 27 HEARING               JCW            0.10             20.50
09/07/18 SEND CALENDAR INVITES RE: EXCLUSIVE SOLICITATION PERIOD     JCW            0.30             61.50
         DEADLINE
09/11/18 REVIEW NOTICE OF AGENDA RE: SEPTEMBER 13 HEARING             JKS           0.10             76.50
09/11/18 EMAIL TO AND CONFERENCE WITH J. WHITWORTH RE:                JKS           0.10             76.50
         PREPARATION OF HEARING BINDER
09/13/18 FINALIZE AND FILE AFFIDAVITS OF SERVICE RE: REPLY RE:       JCW            0.80         164.00
         RESERVATION OF RIGHTS AND NINTH (JULY) MONTHLY FEE
         APPLICATION OF BERKELEY RESEARCH
09/18/18 REVIEW UPCOMING HEARING DEADLINES RE: CASE MANAGEMENT        JKS           0.10             76.50
09/19/18 REVIEW ORDER SCHEDULING OMNIBUS HEARING DATES RE: CASE       JKS           0.10             76.50
         MANAGEMENT
09/20/18 COMMUNICATIONS WITH J. WHITWORTH RE: CASE CALENDARING        JKS           0.10             76.50
09/20/18 SEND CALENDAR INVITES RE: OMNIBUS HEARING DATES             JCW            0.30             61.50

    CASH COLLATERAL AND DIP FINANCING                                              0.20       $153.00
09/30/18 EMAIL EXCHANGE WITH A. LEES RE: DIP FINANCING                JKS           0.20         153.00

    COMMITTEE MATTERS AND CREDITOR MEETINGS                                        1.10       $819.00
09/05/18 REVIEW COMMITTEE STATUS UPDATE FROM P. SPRINGER              JKS           0.10             76.50
09/13/18 REVIEW P. SPRINGER COMMITTEE STATUS UPDATE, INCLUDING        JKS           0.30         229.50
         ATTACHMENTS
09/14/18 REVIEW RECENT CORRESPONDENCE TO COMMITTEE, INCLUDING        DRH            0.30         207.00
         REVIEW OF RELATED PLEADINGS
09/18/18 ATTEND WEEKLY COMMITTEE PROFESSIONALS CONFERENCE CALL        JKS           0.20         153.00
         RE: CASE STATUS AND STRATEGY


                                          www.coleschotz.com
                                        COLE SCHOTZ P.C.

Re:   OFFICIAL COMMITTEE OF UNSECURED CREDITORS                             Invoice No. 824199
      Client/Matter No. 57321-0001                                            October 10, 2018
                                                                                        Page 2




09/28/18 REVIEW AND ANALYZE EMAIL FROM P. SPRINGER TO COMMITTEE       JKS    0.20       153.00
         RE: CASE STATUS AND STRATEGY

  DISCLOSURE STATEMENT/VOTING ISSUES                                         3.70   $2,662.50
09/06/18 REVIEW NOTICE OF FILING OF CERTAIN EXHIBITS TO DISCLOSURE    JKS    0.30       229.50
         STATEMENT
09/06/18 SEND CALENDAR INVITES RE: OBJECTION DEADLINE TO MOTION       JCW    0.30        61.50
         TO APPROVE DISCLOSURE STATEMENT
09/18/18 REVIEW MOTION TO APPROVE DISCLOSURE STATEMENT (.4);          JKS    3.10     2,371.50
         REVIEW AND ANALYZE DISCLOSURE STATEMENT (2.7)

  FEE APPLICATION MATTERS/OBJECTIONS                                        23.20   $7,511.00
09/04/18 REVIEW SECOND INTERIM FEE APPLICATION OF COLE SCHOTZ AND     JCW    0.60       123.00
         PREPARE THIRD INTERIM FEE APPLICATION
09/05/18 EMAIL EXCHANGE WITH J. WHITWORTH AND P. SPRINGER RE:         JKS    0.20       153.00
         MILBANK 9TH FEE APPLICATION (.1); REVIEW AND EXECUTE CNO
         RE: MILBANK 9TH FEE APPLICATION (.1)
09/05/18 PREPARE CERTIFICATE OF NO OBJECTION RE: MILBANK NINTH        JCW    0.30        61.50
         MONTHLY FEE APPLICATION (.2); SEND CERTIFICATE OF NO
         OBJECTION RE: MILBANK NINTH MONTHLY FEE APPLICATION TO K.
         STICKLES FOR REVIEW (.1)
09/06/18 FILE CERTIFICATE OF NO OBJECTION RE: MILBANK NINTH           JCW    0.30        61.50
         MONTHLY FEE APPLICATION
09/06/18 REVIEW AND EXECUTE CERTIFICATION RE: MILBANK 9TH FEE         JKS    0.10        76.50
         APPLICATION FOR FILING
09/07/18 REVIEW AUGUST TIME DETAIL FOR PRIVILEGE AND COMPLIANCE       DRH    0.60       414.00
         WITH LOCAL RULES
09/07/18 PREPARE NOTICE FOR BERKELEY RESEARCH NINTH MONTHLY FEE       JCW    0.40        82.00
         APPLICATION
09/07/18 REVIEW BRG’S JULY FEE STATEMENT FOR FILING, INCLUDING        JKS    0.50       382.50
         EXECUTION OF NOTICE AND COMMUNICATION WITH J.
         WHITWORTH RE: FILING AND SERVICE OF APPLICATION (.2);
         CONFERENCE WITH P. SPRINGER RE: INTERIM FEE APPLICATIONS
         (.2); COMMUNICATIONS WITH J. WHITWORTH RE: PREPARATION
         OF INTERIM FEE APPLICATION (.1)
09/07/18 PREPARE CERTIFICATE OF NO OBJECTION RE: COLE SCHOTZ          JCW    0.20        41.00
         EIGHTH MONTHLY FEE APPLICATION
09/07/18 FILE AND SERVE NINTH MONTHLY FEE APPLICATION OF BERKELEY     JCW    1.00       205.00
         RESEARCH (.9) SEND CALENDAR INVITES RE: OBJECTION DEADLINE
         TO NINTH MONTHLY FEE APPLICATION OF BERKELEY RESEARCH
         (.1)
09/11/18 PREPARE COLE SCHOTZ THIRD INTERIM FEE APPLICATION            JCW    7.60     1,558.00
                                         COLE SCHOTZ P.C.

Re:   OFFICIAL COMMITTEE OF UNSECURED CREDITORS                               Invoice No. 824199
      Client/Matter No. 57321-0001                                              October 10, 2018
                                                                                          Page 3




09/11/18 EMAIL EXCHANGE WITH J. MULVIHILL RE: SCHEDULING OF             JKS    0.10        76.50
         INTERIM FEE HEARING
09/11/18 CONFERENCE WITH J. WHITWORTH RE: PREPARATION OF INTERIM        JKS    0.20       153.00
         FEE APPLICATION (.1); REVIEW AND EXECUTE CERTIFICATION RE:
         COLE SCHOTZ 8TH FEE APPLICATION FOR FILING (.1)
09/11/18 FINALIZE AND FILE CERTIFICATE OF NO OBJECTION RE: COLE         JCW    0.40        82.00
         SCHOTZ EIGHTH FEE APPLICATION
09/12/18 REVIEW AND RESPOND TO EMAIL FROM P. SPRINGER RE: INTERIM       JKS    0.20       153.00
         FEE APPLICATION AND BUDGET
09/12/18 PREPARE AND FINALIZE AFFIDAVIT OF SERVICE RE: BERKELEY         JCW    0.20        41.00
         RESEARCH NINTH (JULY) MONTHLY FEE APPLICATION
09/12/18 REVIEW AND REVISE COLE SCHOTZ THIRD INTERIM FEE                JKS    1.00       765.00
         APPLICATION
09/12/18 CONFERENCE WITH J. WHITWORTH RE: MODIFICATIONS TO              JKS    0.20       153.00
         INTERIM FEE APPLICATION
09/12/18 CONFERENCE WITH D. HURST RE: INTERIM FEE APPLICATION           JKS    0.10        76.50
09/12/18 COMMUNICATIONS WITH K. STICKLES RE: COLE SCHOTZ THIRD          JCW    0.30        61.50
         INTERIM FEE APPLICATION
09/13/18 PREPARE AFFIDAVIT OF SERVICE RE: THIRD INTERIM FEE             JCW    1.50       307.50
         APPLICATIONS OF 1) COLE SCHOTZ, 2) BERKELEY RESEARCH, 3)
         JEFFRIES, 4) GATTAI, AND 5) MILBANK TWEED
09/13/18 PREPARE CERTIFICATE OF NO OBJECTION RE: BERKELEY RESEARCH      JCW    0.80       164.00
         EIGHTH (JULY) MONTHLY FEE APPLICATION
09/14/18 REVIEW EMAIL FROM P. SPRINGER RE: MILBANK'S AUGUST FEE         JKS    1.70     1,300.50
         STATEMENT (.1); REVIEW MILBANK AUGUST FEE STATEMENT FOR
         FILING, INCLUDING EMAIL EXCHANGE WITH J. WHITWORTH RE:
         FILING AND SERVICE OF APPLICATION (.2); FINALIZE COLE SCHOTZ
         THIRD INTERIM FEE APPLICATION FOR FILING (.2); CONFERENCE
         WITH P. SPRINGER RE: MODIFICATION TO COLE SCHOTZ INTERIM
         FEE APPLICATION (.1); REVISE AND FINALIZE NOTICE OF RATE
         CHANGE FOR FILING (.1); REVIEW GATTAI, BRG AND MILBANK
         INTERIM FEE APPLICATIONS FOR FILING (.3); EMAIL EXCHANGE
         WITH J. WHITWORTH RE: NOTICE FOR INTERIM FEE APPLICATIONS
         (.1); REVIEW AND REVISE NOTICE RE: BRG THIRD INTERIM FEE
         APPLICATION (.1); EMAIL EXCHANGE WITH P. SPRINGER RE: FILING
         OF INTERIM FEE APPLICATIONS (.2); COMMUNICATIONS WITH J.
         WHITWORTH RE: FILING AND SERVICE OF INTERIM FEE
         APPLICATIONS (.2); EMAIL TO P. SPRINGER CONFIRMING FILING
         OF APPLICATIONS (.1)
09/14/18 FILE CERTIFICATE OF NO OBJECTION RE: BERKELEY RESEARCH         JCW    0.20        41.00
         EIGHTH (JUNE) MONTHLY FEE APPLICATION
                                        COLE SCHOTZ P.C.

Re:   OFFICIAL COMMITTEE OF UNSECURED CREDITORS                              Invoice No. 824199
      Client/Matter No. 57321-0001                                             October 10, 2018
                                                                                         Page 4




09/14/18 UPDATE AND PREPARE AFFIDAVIT OF SERVICE RE: THIRD INTERIM     JCW    0.50       102.50
         FEE APPLICATIONS OF 1) COLE SCHOTZ, 2) BERKELEY RESEARCH,
         3) GATTAI, 4) MILBANK TWEED, AND 5) TENTH (AUGUST)
         MONTHLY FEE APPLICATION OF MILBANK TWEED
09/14/18 REVIEW EMAIL FROM P. SPRINGER RE: FILING AND SERVICE OF       JCW    0.50       102.50
         TENTH (AUGUST) MONTHLY FEE APPLICATION OF MILBANK TWEED
         (.1); FILE TENTH (AUGUST) MONTHLY FEE APPLICATION OF
         MILBANK TWEED (.2); SEND CALENDAR INVITES RE: OBJECTION
         DEADLINE TO TENTH (AUGUST) MONTHLY FEE APPLICATION OF
         MILBANK TWEED (.2)
09/14/18 PREPARE NOTICE RE: BERKELEY RESEARCH THIRD (MAY - JULY)       JCW    0.30        61.50
         INTERIM FEE APPLICATION
09/14/18 FILE AND COORDINATE SERVICE OF THIRD (MAY - JULY) INTERIM     JCW    1.20       246.00
         FEE APPLICATIONS OF 1) BERKELEY RESEARCH, 2) COLE SCHOTZ,
         3) MILBANK TWEED, AND 4) GATTAI (1.0); SEND CALENDAR
         INVITES RE: OBJECTION DEADLINE TO THIRD (MAY - JULY)
         INTERIM FEE APPLICATIONS OF 1) BERKELEY RESEARCH, 2) COLE
         SCHOTZ, 3) MILBANK TWEED, AND 4) GATTAI (.2)
09/17/18 FINALIZE AND FILE AFFIDAVIT OF SERVICE RE: 1) MILBANK TWEED   JCW    0.80       164.00
         TENTH (AUGUST) MONTHLY FEE APPLICATION, 2) BERKELEY
         RESEARCH, 3) GATTAI, 4) MILBANK TWEED, AND 5) COLE SCHOTZ
         THIRD INTERIM FEE APPLICATIONS
09/20/18 REVIEW AND EXECUTE CERTIFICATION RE: COLE SCHOTZ 9TH FEE      JKS    0.10        76.50
         APPLICATION FOR FILING
09/20/18 PREPARE CERTIFICATE OF NO OBJECTION RE: COLE SCHOTZ           JCW    0.80       164.00
         TENTH (AUGUST) MONTHLY FEE APPLICATION (.6); FINALIZE AND
         FILE CERTIFICATE OF NO OBJECTION RE: COLE SCHOTZ TENTH
         (AUGUST) MONTHLY FEE APPLICATION (.2)
09/28/18 PREPARE CERTIFICATE OF NO OBJECTION RE: BERKELEY RESEARCH     JCW    0.30        61.50
         NINTH MONTHLY FEE APPLICATION

  LITIGATION/ GEN. (EXCEPT AUTOMATIC STAY RELIEF)                            5.60    $3,808.00
09/05/18 REVIEW EMAIL FROM A. COLODNY RE: STIPULATION DISMISSING       JKS    0.50       382.50
         BANCOMEXT’S APPEAL (.1); REVIEW STIPULATION OF DISMISSAL
         (.2); EMAIL TO A. COLODNY RE: EXECUTION OF STIPULATION FOR
         FILING (.1); REVIEW FOLLOW-UP EMAILS FROM A. LEES AND A.
         COLODNY RE: STIPULATION (.1)
09/06/18 REVIEW DOCKETED NOTICE OF VOLUNTARY DISMISSAL OF              JKS    0.30       229.50
         ADVERSARY PROCEEDING WITH PREJUDICE (.1); REVIEW
         VOLUNTARY DISMISSAL OF APPEAL (.1); REVIEW EMAIL FROM A.
         LEES RE: DISMISSALS (.1)
09/07/18 REVIEW BANCO MERCANTIL DEL NORTE LIMITED OBJECTION AND        JKS    0.20       153.00
         RESERVATION OF RIGHTS RE: SETTLEMENT AND AGREEMENT WITH
         RESPECT TO MOTION TO DISMISS
                                       COLE SCHOTZ P.C.

Re:   OFFICIAL COMMITTEE OF UNSECURED CREDITORS                             Invoice No. 824199
      Client/Matter No. 57321-0001                                            October 10, 2018
                                                                                        Page 5




09/07/18 REVIEW ECF NOTICE OF CLOSING BANCOMEXT ADVERSARY AND         JKS    0.10        76.50
         FOLLOW-UP WITH J. WHITWORTH RE: SAME
09/07/18 REVIEW DELTA LLOYD OBJECTION TO LUXEMBOURG DEBTORS           JKS    0.30       229.50
         MOTION TO PAY CERTAIN PREPETITION CLAIMS OF FOREIGN
         CREDITORS
09/07/18 REVIEW DELTA LLOYD RESPONSE AND RESERVATION OF RIGHTS        JKS    0.20       153.00
         RE: MOTION TO APPROVE STIPULATION BETWEEN DEBTORS AND
         COMMITTEE RE: SETTLEMENT AND AGREEMENT RE: MOTION TO
         DISMISS
09/10/18 PREPARE AND EFILE REPLY OF CREDITORS COMMITTEE TO            FP     0.30        88.50
         MOTION OF LUXEMBOURG DEBTORS FOR ENTRY OF AN ORDER
         AUTHORIZING PAYMENT
09/10/18 REVIEW AND RESPOND TO EMAIL FROM B. KINNEY RE: REPLY TO      JKS    1.60     1,224.00
         OBJECTIONS TO LUXEMBOURG DEBTORS SETTLEMENT MOTION
         (.1); REVIEW DRAFT REPLY AND EMAIL TO M. KINNEY RE: SAME
         (.3); EMAIL EXCHANGE WITH B. KINNEY RE: REPLY (.1); REVIEW
         DEBTORS' OMNIBUS REPLY (.6); FINALIZE COMMITTEE REPLY FOR
         FILING, INCLUDING COMMUNICATIONS WITH F. PISANO RE: FILING
         (.3); COORDINATE MAIL SERVICE AND COORDINATE ESERVICE
         FILED REPLY (.2);
09/12/18 PREPARE AND FINALIZE AFFIDAVIT OF SERVICE OF REPLY TO        JCW    0.40        82.00
         OBJECTION TO MOTION, RESPONSE AND RESERVATION OF RIGHTS
09/19/18 REVIEW DEBTORS' MOTION FOR ORDER APPROVING SETTLEMENT        JKS    0.40       306.00
         AGREEMENT BETWEEN M & G POLYMERS USA, LLC AND
         MOSSI&GHISOLFI FINANZIARIA S.P.A
09/25/18 REVIEW DATABASE REPORTING AND OPTIMIZE FUNCTIONALITY         AYC    0.10        40.50
09/28/18 REVIEW EMAILS FROM P. SPRINGER AND D. HURST RE: POLYMERS     JKS    0.20       153.00
         SETTLEMENT AND ANALYZE PROPOSED LANGUAGE
09/28/18 TELEPHONE CALL WITH P. SPRINGER RE: PROPOSED ORDER           DRH    0.20       138.00
         APPROVING M&G FINANZIARIA-POLYMERS SETTLEMENT
         AGREEMENT
09/29/18 REVIEW AND ANALYZE M&G FINANZIARIA-POLYMERS SETTLEMENT       DRH    0.80       552.00
         AGREEMENT (.5); DRAFT CORRESPONDENCE TO S. CORR-IRVINE
         RE: PROPOSED REVISION TO ORDER APPROVING SETTLEMENT (.3)

  PREPARATION FOR AND ATTENDANCE AT HEARINGS                                7.00    $4,011.00
09/12/18 EMAIL EXCHANGE WITH P. SPRINGER RE: SEPTEMBER 13 HEARING     JKS    0.20       153.00
         PREPARATIONS
09/12/18 REVIEW PLEADINGS RE: PREPARATION FOR CONTESTED               JKS    2.40     1,836.00
         SEPTEMBER 13 HEARING
09/12/18 REVIEW AGENDA AND PREPARE COUNSEL PLEADING BINDER FOR        JCW    2.40       492.00
         SEPTEMBER 13 HEARING
                                         COLE SCHOTZ P.C.

Re:    OFFICIAL COMMITTEE OF UNSECURED CREDITORS                                        Invoice No. 824199
       Client/Matter No. 57321-0001                                                       October 10, 2018
                                                                                                    Page 6




09/13/18 ATTEND OMNIBUS HEARING, INCLUDING POST-HEARING                     JKS          2.00         1,530.00
         CONFERENCE WITH CO-COUNSEL

  REORGANIZATION PLAN                                                                   3.60        $2,754.00
09/07/18 REVIEW SIGNED ORDER EXTENDING EXCLUSIVE PERIODS AND                JKS          0.10           76.50
         FOLLOW-UP WITH J. WHITWORTH RE: SCHEDULING
09/14/18 CONFERENCE WITH J. WAXMAN RE: PLAN ISSUES                          JKS          0.30          229.50
09/19/18 REVIEW AND ANALYZE PLAN OF LIQUIDATION                             JKS          3.20         2,448.00

  RETENTION MATTERS                                                                     1.30         $602.50
09/07/18 REVIEW 2018 RATES AND PREPARE NOTICE OF COLE SCHOTZ RATE           JKS          0.30          229.50
         CHANGE
09/07/18 EMAIL EXCHANGE WITH D. HURST RE: FILING OF NOTICE OF RATE          JKS          0.10           76.50
         CHANGE
09/07/18 EMAIL EXCHANGE WITH P. SPRINGER RE: PROPOSED NOTICE OF             JKS          0.20          153.00
         COLE SCHOTZ RATE CHANGE AND TRANSMITTAL TO COMMITTEE
         FOR APPROVAL
09/14/18 FILE AND COORDINATE SERVICE OF NOTICE OF RATE CHANGE              JCW           0.40           82.00
09/17/18 PREPARE, FINALIZE AND FILE AFFIDAVIT OF SERVICE RE: NOTICE        JCW           0.30           61.50
         OF RATE CHANGE FOR COLE SCHOTZ P.C.

  BUDGETING (CASE)                                                                      0.30         $229.50
09/12/18 FURTHER REVISION OF CASE BUDGET AND STAFFING PLAN                  JKS          0.30          229.50


                                                                      TOTAL HOURS       48.10

          PROFESSIONAL SERVICES:                                                                $    23,317.00


TIMEKEEPER                 STAFF LEVEL                   HOURS         RATE       AMOUNT
J. KATE STICKLES           MEMBER                           22.30      765.00     17,059.50
DAVID HURST                MEMBER                            1.90      690.00       1,311.00
FRANCES PISANO             PARALEGAL                         0.30      295.00         88.50
JOHN WHITWORTH             PARALEGAL                        23.50      205.00       4,817.50
ANTHONY CORTEZ             LITIGATION SUPP                   0.10      405.00         40.50
 




                          EXHIBIT B

                        Expense Summary




57321/0001-16434839v1
                                         EXHIBIT B

                                M & G USA CORPORATION, et al.

                                     EXPENSE SUMMARY
                        SEPTEMBER 1, 2018 THROUGH SEPTEMBER 30, 2018

            Expense Category             Service Provider       Total Expenses
                                          (if applicable)
Data Host Fees                           Cole Schotz P.C.                 $537.00
Outside Printing                           Parcels, Inc.                  $356.11
Photocopying/Printing/Scanning                                              $0.60
(6 pages @ $.10/page)
TOTAL                                                                     $ 893.71




57321/0001-16434839v1
                                         COLE SCHOTZ P.C.

Re:    OFFICIAL COMMITTEE OF UNSECURED CREDITORS            Invoice No. 824199
       Client/Matter No. 57321-0001                           October 10, 2018
                                                                        Page 7




COSTS ADVANCED

DATE        DESCRIPTION                                              AMOUNT
09/08/18    OUTSIDE PRINTING - PARCELS, INC                              55.20
09/10/18    OUTSIDE PRINTING - PARCELS, INC                             300.91
09/13/18    PHOTOCOPYING / PRINTING / SCANNING Qty: 2                     0.20
09/13/18    PHOTOCOPYING / PRINTING / SCANNING Qty: 1                     0.10
09/17/18    PHOTOCOPYING / PRINTING / SCANNING Qty: 2                     0.20
09/17/18    PHOTOCOPYING / PRINTING / SCANNING Qty: 1                     0.10
09/25/18    DATA HOST FEES                                              537.00

           TOTAL COSTS ADVANCED:                                 $      893.71
